
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 408
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Ms. Clarke of New
			 York (for herself, Mr.
			 Rangel, Mr. Towns, and
			 Mrs. Christensen) submitted the
			 following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Recognizing the impact of Mr. Hulbert James
		  on politics, urban development, and New York City, and paying tribute to Mr.
		  Hulburt for his lifetime of public service.
	
	
		Whereas Mr. Hulbert James has spent a lifetime working in
			 politics and community development, recently becoming field director for the
			 Unity Diaspora Coalition;
		Whereas Mr. James, born in the United States Virgin
			 Islands, received his undergraduate degree from Hampton University, and Masters
			 degrees from Queens College and Union Theological Seminary;
		Whereas Mr. James worked to end third-world poverty as
			 director of the Economic Justice Office for the National Council of Churches,
			 as President of the Pan African Skills Project, co-founder of the center for
			 Third World Organizing, founder of the Jamaica project, and co-founder of the
			 Diaspora Project;
		Whereas Mr. James has spent years advancing his causes
			 through the political realm as chief of staff to Representative Major Owens, a
			 senior member of the Mayor David Dinkins Administration, New York director of
			 the Presidential Campaign of Reverend Jesse Jackson, and advisor to the Clinton
			 for President Campaign;
		Whereas Mr. James has worked tirelessly to develop housing
			 and business opportunities for distressed communities both as the
			 Representative of the Secretary of Labor in region 11 and as a community
			 builder for the Department of Housing and Urban Development;
		Whereas, in his role at the Department of Housing and
			 Urban Development, Mr. James provided strategic planning services to government
			 and community leaders to develop projects to assist distressed communities and
			 developed a program to help low-income persons save money for home
			 ownership;
		Whereas, since retiring from the Department of Housing and
			 Urban Development, Mr. James has worked with a number of organizations to
			 promote Caribbean heritage and political inclusion; and
		Whereas the life of Mr. Hulbert James demonstrates the
			 best attributes of public service and dedication to helping fellow Americans:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the impact Mr. James Hulbert had
			 on politics, urban development, and New York City; and
			(2)pays tribute to
			 Mr. James Hulbert for his lifetime of public service.
			
